Case: 1:17-cv-06470 Document #: 118-1 Filed: 07/08/19 Page 1 of 4 PagelID #:1138

EXHIBIT “A”

 
Case: 1:17-cv-06470 Document #: 118-1 Filed: 07/08/19 Page 2 of 4 PagelID #:1139

‘ EXECUTION VERSION

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MAC FUNDING CORPORATION,
a Delaware corporation,

Plaintiff, Case No.: 17-cv-06470

Vv.

MNDUSTRIES, INC., a Georgia
corporation, and MICHAEL E. NANCE,
Il., a Georgia citizen,

Judge Sharon Johnson Coleman

)
)
)
)
)
)
)
)
)
)

Defendants.
AGREED CONFESSION OF JUDGMENT

THIS CAUSE COMING to be heard upon the entry of an Order of Final Judgment, and
the parties being in agreement, the parties stipulating as follows,
WHEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

1. This Court has jurisdiction of the parties and the subject matter hereof.

2. A stipulated and consent judgment is hereby entered in favor of Plaintiff, MAC

FUNDING CORPORATION (“MACF”) and against Defendants, MNDUSTRIES, INC.,

 

(“MND”) and MICHAEL E. NANCE, II (“Nance” and together with MND, the “Defendants”),

jointly and severally, in the total amount of $4,000,000.00.

3. The Defendants may discharge their liabilities pursuant to this judgment by timely
complying with their obligations under the Settlement Agreement dated as of June 19, 2019 by
and between MACF, MC Machinery Systems, Inc., MN AEROSPACE, INC. (“MNA”) and the

Defendants (the “Settlement Agreement”).

39

#111669v2 — 06309-0065 Settlement Agreement Execution Version
Case: 1:17-cv-06470 Document #: 118-1 Filed: 07/08/19 Page 3 of 4 PagelID #:1140

' EXECUTION VERSION
4. This Court finds that there is no just reason to delay enforcement or appeal of this

judgment.
5. So long as Defendants comply with their respective obligations under this Agreed

Order and the Settlement Agreement and Promissory Note referenced therein and MNA complies
with its obligations under the Blanket Security Agreement also referenced in the Settlement
Agreement, MACF will not pursue attachment, garnishment, levy, seek repossession, or engage in
any other activity to enforce the judgment provided for herein. However, in the event of default
with no timely cure as defined under the terms of this Agreed Order, the Promissory Note, and/or
the Settlement Agreement by Defendants and/or the Blanket Security Agreement by MNA, MACF
shall be free to pursue all available legal remedies to enforce the judgment contained herein and
to seek its other rights, claims and remedies under the Settlement Agreement, this Agreed Order,

the Promissory Note and/or the Blanket Security Agreement.

6. This cause is hereby dismissed without prejudice for a period of fifty (50) months
from the date of entry of this Order and with leave for Plaintiff to reinstate this cause to enforce
the terms of the Settlement Agreement, Promissory Note, this Agreed Order and/or the Blanket
Security Agreement. Upon full payment and full compliance by the Defendants with the
provisions of this Agreed Order, this cause shall then be dismissed with prejudice. This Court

shall retain jurisdiction to implement and enforce all of the provisions of this Order.

[Signature Page to Follow Herewith]

40

#111669v2 ~ 06309-0065 Settlement Agreement Execution Version
Case: 1:17-cv-06470 Document #: 118-1 Filed: 07/08/19 Page 4 of 4 PagelD #:1141

Approved:
MAC FUNDING CORPORATION

By: hoa ~___

” Rein F. Krammer

MASUDA, FUNAI, EIFERT

& MITCHELL, LTD.
Attorneys for Plaintiff
203 N. LaSalle Street, Suite 2500
Chicago, Illinois 60601-1262
Phone: (312) 245-7500
Attorney Code No.: 90523

#111669v2 — 06309-0065 Settlement Agreement Execution Version

4]

EXECUTION VERSION

Approved:

MICHAEL E. NANCE, II,
INDIVIDUALLY

By:

 

APPROVED:
MNDUSTRIES, INC.

IL.

 

 

 

By:
7 7
Its: CLO
ENTERED:
JUDGE
DATE:

 
